Title: From George Washington to Robert Morris, 12 May 1781
From: Washington, George
To: Morris, Robert


                        Dr Sir

                            Head Quarters New Windsor 12th May 1781
                        
                        I had the pleasure of receiving your favor of the 16th of April a few days ago by Docr Craick. As I did not
                            conceive that General Robertson would derive any dangerous acquisition of power from the possession of his Commission, I
                            sent it to him yesterday—acts of Civility of this nature, as you rightly observe, lead to an interchange of good offices,
                            which are often found necessary and convenient in the events of War. Your acceptance of the Office of Financier has given
                            me much pleasure, and this pleasure is not a little encreased by finding it is universal.
                        You will be pleased to make Mrs Washington and my own Respects to Mrs Morris and believe me to be Sir yr most
                            obt and hble Servt. 

                    